NO. 07-03-0081-CV

                                   IN THE COURT OF APPEALS

                           FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL E

                                            JUNE 24, 2003

                               ______________________________


                       IN THE MATTER OF THE MARRIAGE OF
               WALTER CHARLES BROGAN, III AND TINA MARIE BROGAN
              AND IN THE INTEREST OF WILLIAM CHRISTOPHER BROGAN
                  AND SHAUN PATRICK BROGAN, MINOR CHILDREN

                            _________________________________

          FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                 NO. 2001-514,816; HONORABLE DRUE FARMER, JUDGE

                              _______________________________

Before JOHNSON, C.J., and REAVIS, J., and BOYD, S.J.*


                                   ABATEMENT AND REMAND


      Tina Marie Brogan appeals from a final decree of divorce signed December 6, 2002.

Although she filed a timely request for findings of fact and conclusions of law pursuant to

Rule 296 of the Texas Rules of Civil Procedure, to date, the Honorable Drue Farmer has



      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
not made any. Pending before this Court is Tina’s unopposed motion to abate this appeal

and remand the cause to the trial court for findings of fact and conclusions of law. We

grant the motion and abate the appeal and remand the cause to the trial court for further

proceedings.


       Section 6.711(a) of the Texas Family Code Annotated (Vernon Supp. 2003)

provides that when a judgment dissolving a marriage is rendered, on request by a party,

the trial court shall make written findings of fact and conclusions of law. Accordingly, we

abate this appeal and remand the cause to the trial court to enter findings of fact and

conclusions of law in support of its judgment. We direct the trial court to cause its findings

and conclusions to be incorporated into a supplemental clerk’s record and filed with the

Clerk of this Court no later than Monday, July 14, 2003.


       Tina’s brief is currently due on June 30, 2003. The Court hereby extends the

deadline in which to file her brief to Monday, August 11, 2003. Walter’s brief will be due

30 days after Tina’s brief is filed.


       It is so ordered.


                                                  Per Curiam




                                              2